                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

  IN RE:                                           ) BANKRUPTCY CASE
                                                   )
  MIKE CLEMENTS MILLS,                             ) NO.: 19-20207
                                                   )
           Debtor.                                 ) CHAPTER 13
                                                   )


    CONSENT ORDER CONDITIONALLY DENYING MOTION FOR RELIEF
         FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

          This matter was set for hearing on November 14, 2019, upon the Motion for Relief
 from the Automatic Stay and Co-Debtor Stay (hereinafter, “Motion for Relief”) of
 LEGACY MORTGAGE ASSET TRUST 2018-GS2, BY RUSHMORE LOAN
 MANAGEMENT SERVICES, LLC, THE SERVICING AGENT (hereinafter, “Movant”)
 [Docket # 33] seeking relief from the automatic stay imposed by 11 U.S.C. § 362(a) and
 11 U.S.C. § 1301(a) as they relate to the enforcement of the mortgage lien against the real
 property located at 21 Cades Cove Rd, Selma, Al 36701, and further described in the
 mortgage attached as Exhibit “A” of the Motion for Relief. Proper notice of the hearing
 was given. The court having reviewed the pleadings, affidavit, and consent of all parties,
 it is hereby ORDERED, ADJUDGED AND DECREED as follows:

         1.     The Motion for Relief from Stay is hereby CONDITIONALLY DENIED.
 The total post-petition arrearage owed to Movant through the month of November 2019, is
 as follows;

           Payments (06/19 - 11/19 at $1,379.39 per month)                     $8,276.34
           Attorney Fees and Court Cost                                          $831.00
           Total Post-petition Arrearage                                       $9,107.34


         2.      Movant is granted leave of court to file, within sixty (60) days from the date
 of this Order, a New Proof of Claim for the above post-petition arrearage, which said claim
 shall be paid one hundred percent (100%).

          3.      IT IS FUTHER ORDERED that as adequate protection, Debtor shall
 resume the regular monthly payment due under the note and mortgage beginning December
 1st, 2019 and continuing on the 1st day of each consecutive month thereafter. The
 automatic stay is hereby modified to that extent that should Movant not receive any future
 regular monthly payment from Debtor within the calendar month in which it is due for a
 period of two (2) years from the entry of this Order, then upon notice of default sent by
 first class mail to Debtor, Debtor's Attorney and filed with the Court within one (1) business
 day of mailing, and the failure of Debtor to cure such default in full within twenty (20)



Case 19-20207        Doc 49    Filed 12/17/19 Entered 12/17/19 13:20:57             Desc Main
                                 Document     Page 1 of 2
 days from the date of mailing, Movant may file notice of termination of stay with the Court,
 with service upon Debtor, Debtor's Attorney and the stay provided under 11 U.S.C. § 362
 and11 U.S.C. § 1301(a) will be terminated automatically without further order of this
 Court, as they relate to the enforcement of the lien regarding the aforementioned property,
 and Movant, its successors and/or assigns, thereafter, shall be free to enforce any and all of
 its respective rights, title and interest in and to the aforementioned property, including, but
 not limited to, foreclosure, in accordance with the provisions of the note and mortgage and
 the laws of the State of Alabama. This Order shall not be stayed pursuant to Fed.R.Bankr.P
 4001(a)(3). The provisions of this Order shall continue to remain in force and effect upon
 the conversion of this case to any other chapter of the U.S. Bankruptcy Code.

        4.      Movant and/or its successors and assigns may, at its option, offer, provide
 and enter into a potential forbearance agreement, loan modification, refinance agreement
 or other loan workout/loss mitigation agreement. Final agreements are subject to Court
 approval. Movant is authorized to contact the Debtor(s) via telephone or written
 correspondence to offer such an agreement. Any such agreement shall be non-recourse,
 unless included in a reaffirmation agreement in a Chapter 7 case. Movant is further
 authorized to communicate with the Debtor and Debtor’s counsel to the extent necessary
 to comply with the applicable nonbankruptcy law.

        Dated: December 17, 2019




 This Order prepared by

 Jackson E. Duncan, III,
 Attorney for by Movant
 Loan Management Services, LLC
 McCalla Raymer Leibert Pierce, LLC
 2 North 20th Street, Suite 1000
 Birmingham, Alabama 35203
 Phone: 205-208-1804
 Email: Jackson.Duncan@mccalla.com

 Order consented to by:

 /s/ Lanice Turrens
 Debtor’s Attorney
 Michael Derek Brock
 PO Drawer 311167
 Enterprise, AL 36331




Case 19-20207       Doc 49     Filed 12/17/19 Entered 12/17/19 13:20:57              Desc Main
                                 Document     Page 2 of 2
